Citation Nr: 1129528	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Acting Veterans Law Judge in a March 2011 videoconference hearing from the RO.  A transcript of the hearing has been associated with his claims folder.

The April 2008 rating decision also awarded service connection for bilateral hearing loss disability; the Veteran disagreed with the initial rating assigned.  This matter was included in the June 2009 statement of the case; however, the Veteran did not appeal this issue in his July 2009 substantive appeal and it became final.  See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103.  However, the Veteran provided testimony at the March 2011 videoconference hearing that his bilateral hearing loss disability has gotten worse, raising a claim for increased rating.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the Remand that follows the Order section below.


FINDING OF FACT

On March 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he desired to withdrawal his appeal for entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure, by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In the present case, the Veteran informed the Board during his hearing on March 7, 2011, that he desires to withdraw his appeal for entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure; this withdrawal is documented in the hearing transcript.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to service connection for a prostate disability, to include as secondary to herbicide exposure, is dismissed.



REMAND

With regard to the claim of entitlement to service connection for a low back disability, in his July 2009 substantive appeal the Veteran requested a videoconference hearing before the Board at the RO.

The Veteran appeared at a videoconference hearing in March 2011.  However, the claim of entitlement to service connection for a low back disability was not addressed at that hearing.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the record reflects the Veteran did not yet receive a hearing, the issue must be remanded to ensure that the hearing is scheduled.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


